Citation Nr: 0945138	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  08-04 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for residuals of a right total knee replacement.  

2.  Entitlement to service connection for residuals of a 
stroke, to include blindness, claimed as secondary to 
service-connected left total knee replacement.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a stroke, to include blindness, resulting from 
left total knee replacement surgery performed in February 
2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from December 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2006 and March 2007 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Hartford, Connecticut.  

The Veteran appeared at a hearing at the RO before a local 
hearing officer in June 2008.  A transcript of the hearing is 
of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for residuals 
of a stroke, to include blindness, claimed as secondary to 
service-connected left total knee replacement, and 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a stroke, to include blindness, resulting from 
left total knee replacement surgery performed in February 
2006, are remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


FINDING OF FACT

The Veteran's total right knee replacement has been 
manifested by chronic residuals consisting of severe painful 
motion and weakness since December 1, 2006.  


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for a 
60 percent evaluation for residuals of a total right knee 
replacement have been met from December 1, 2006.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.68, 4.71a, Diagnostic Code 5055, 5256, 5257, 5260, 
5261, 5262 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION


Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides 
that consideration be given to weakened movement, excess 
fatigability and incoordination.

Following the Veteran's right knee replacement and the 
temporary 100 percent evaluation afforded under 38 C.F.R. 
§ 4.71a, DC 5055, the Board notes that the evaluation for the 
right knee has been rated at 30 percent since December 1, 
2006.  

Prosthetic replacement of a knee joint, for one year 
following implantation of the prosthesis warrants a 100 
percent rating.  With chronic residuals consisting of severe 
painful motion or weakness in the affected extremity, a 60 
percent evaluation will be assigned.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
the knee replacement is rated by analogy to 38 C.F.R. Part 4, 
DCs 5256, 5261, or 5262.  38 C.F.R. § 4.30 and DC 5055.  The 
minimum rating assigned will be 30 percent.

Under DC 5256, favorable ankylosis of the knee, ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  38 C.F.R. 
§ 4.71a, DC 5256.

DC 5261 provides for a 40 percent rating where extension of 
the leg is limited to 30 degrees and a 50 percent rating 
where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
DC 5261.  [The Board notes that the current 30 percent rating 
is the maximum rating available under DC 5260, limitation of 
flexion of the leg.  38 C.F.R. § 4.71a, DC 5260.]

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

DC 5262 (impairment of the tibia and fibula) provides a 40 
percent rating for nonunion of the tibia and fibula with 
loose motion and requiring a brace.  38 C.F.R. § 4.71a, DC 
5262.

At the time of a January 2008 VA examination, the Veteran 
reported having daily pain, weakness, stiffness, 
fatigability, and lack of endurance in his right knee.  There 
was no redness or swelling.  The Veteran stated that his 
right knee had given out three and five weeks ago and he had 
fallen.  He used a walker for support due to bilateral leg 
weakness and to help with his blindness.  He also used a 
patellar support as needed for both knees.  The Veteran did 
not use a cane, crutches, or corrective shoes.  He was noted 
to have marked limited mobility and was unable to help with 
chores in and around the house.  His wife had to help him 
with all his activities of daily living.  

Physical examination revealed an unsteady normal gait with 
functional limitations on standing and walking,.  There was 
no breakdown or unusual shoe wear pattern that would indicate 
abnormal weight bearing.  There were also no callosities.  

Physical examination of the knees revealed objective evidence 
of painful motion with no edema or effusion.  He was noted to 
have weakness and there was tenderness on palpation.  There 
was also no redness, heat, abnormal movement, or guarding of 
movement.  The joints were painful on motion but the range of 
motion or joint function was not additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  Range of motion revealed that the Veteran 
began his flexion at approximately 70 degrees of flexion and 
had pain at 70-90 degrees.  Extension was to 0 degrees with 
pain minus 70 to 50 degrees.  The examiner stated that the 
Veteran was barely able to flex his knee while lying down on 
the table.  X-rays revealed a total knee replacement on the 
right with no hardware failure.  A diagnosis of status post 
knee replacement with moderate to severe residual functional 
impairment was rendered.  

At the time of a February 2008 outpatient visit, the Veteran 
was noted to have mild swelling and effusion in his knee.  
Range of motion was from 5-100 degrees and was limited by 
pain.  The Veteran had touch point tenderness, which was 
somewhat worse on the sides.  He was noted to have persistent 
pain.  

At the time of his June 2008 hearing, the Veteran testified 
that he could not use his legs anymore.  He noted that he was 
very unstable on his feet and that his legs and feet felt 
numb.  The Veteran indicated that he usually used his walker 
to get around.  

The Veteran was afforded an additional VA examination in July 
2008.  At the time of the examination, the Veteran reported 
having lost strength in his right lower extremity, in part 
due to the stroke.  He had difficulty walking.  The Veteran 
noted having weakness, stiffness, swelling, heat and redness.  
He also reported having locking, fatigability, and lack of 
endurance.  He further noted having flare-ups with cold 
weather or when standing for more than 10 minutes.  The 
Veteran used a wheelchair and required assistance with 
ambulation.  He was noted to be incapacitated and to stay in 
a sitting position.  His activities of daily living were 
severely restricted.  He used a walker for limited 
ambulation; however, his wife held him so he would not fall.  
The examiner noted that the weakness and difficulty 
ambulating was related to his blindness and instability from 
his strokes.  

Physical examination revealed touch point tenderness on the 
knee which was worse on the sides.  The Veteran had painful 
motion.  Testing revealed fatigue, weakness, and 
incoordination.  There was no heat or redness, guarding of 
movement, or instability.  The knee was painful on motion and 
range of motion was additionally limited by pain, fatigue, 
weakness, stiffness, and lack of endurance following 
repetitive use.  Pain was the major functional limitation.  
X-rays revealed a total knee replacement with no hardware 
failure.

The examiner rendered a diagnosis of total knee replacement 
with severe functional limitations.  The examiner stated that 
it was difficult to accurately state a percentage of 
functional loss with flare-ups due to the Veteran's blindness 
and inability to stand without assistance.  

After reviewing the evidence of record, the Board finds that 
an evaluation of 60 percent is warranted for the Veteran's 
right knee disorder from December 1, 2006.  The Veteran has 
been noted to have persistent pain in his right knee on 
numerous occasions.  He has also been found to have weakness 
and to require the use of a walker to ambulate.  While some 
of the weakness and inability to walk may be attributed to 
his stroke residuals and blindness, both VA examiners have 
found the Veteran to be severely limited when it comes to 
functional limitations.  The January 2008 VA examiner 
specifically stated that the Veteran had moderate to severe 
residual functional impairment solely as a result of his knee 
replacement.  

Therefore, resolving the benefit of the doubt in favor of the 
Veteran in accordance with 38 C.F.R. § 4.3, the Board finds 
that the Veteran's right knee disorder is manifested by 
severe painful motion and weakness.  As such, a 60 percent 
evaluation is warranted, which is the maximum schedular 
evaluation allowable after one year following implantation 
surgery.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  
Finally, the Board notes that no evaluation greater than 60 
percent is warranted under Diagnostic Codes 5256 through 
5263, pertaining to disabilities of the knee and leg.

The "amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  38 C.F.R. § 4.68.  The current 60 percent rating 
would apply if there was an amputation of the thigh, above 
the knee, at the middle or lower third.  38 C.F.R. Part 4, 
Diagnostic Code 5162 (2008).  Amputation of a leg with 
defective stump and thigh amputation recommended or 
amputation not improvable by prosthesis controlled by natural 
knee action may also be assigned a 60 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Codes 5163 and 5164 (2008).

The next higher rating, 80 percent, requires an amputation of 
a lower extremity at the upper third of the thigh, with the 
point of amputation at or above a point one-third of the 
distance from the perineum to the knee joint, measured from 
the perineum.  38 C.F.R. Part 4, Diagnostic Code 5161.  A 
review of the evidence does not reflect the veteran's right 
knee disability to more closely resemble that of an 
amputation of a lower extremity at the upper third of the 
thigh.  There has also been no demonstration of ankylosis.

Thus, assuming arguendo, that the hypothetical elective level 
of the amputation is above the knee joint, a 60 percent 
combined rating would be the maximum assignable under the 
"Amputation Rule" set forth in 38 C.F.R. § 4.68 and Codes 
5161, 5162-5164, since the prosthetic right knee joint does 
not involve the upper third of the right thigh.  The Board 
acknowledges that the combination of the 60 percent rating 
assigned here for the right knee with the current 20 percent 
rating in effect for residuals of right foot injury would be 
70 percent pursuant to 38 C.F.R. § 4.25.  The Veteran's 
combined rating in this instance, however, will be limited to 
60 percent for the right lower extremity pursuant to 
38 C.F.R. § 4.68.

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.

The symptoms associated with the Veteran's right knee 
disability cause impairment in occupational functioning, but 
this impairment is contemplated by the rating criteria, which 
reasonably describe his disability.  According to 38 C.F.R. 
§ 4.1, generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), the Court reiterated that the disability 
rating, itself, is recognition that industrial capabilities 
are impaired.  The Veteran received the temporary 100 percent 
rating following his right knee replacement surgery that is 
predetermined by DC 5055 to last only one year; and he now 
has the highest possible rating of 60 percent for the right 
lower extremity as limited by the amputation rule.  So the 
Board finds no reason to refer this case to the Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b).

That is to say, there is no evidence of exceptional or 
unusual circumstances, such as frequent hospitalization or 
marked interference with employment - meaning above and 
beyond that contemplated by the 60 percent schedular rating, 
suggesting he is not adequately compensated by the regular 
rating schedule.  VAOPGCPREC 6-96 (August 16, 1996).  See 
also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); and Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

There has been compliance with the assistance requirements of 
the VCAA.  All available treatment records have been 
obtained.  No other relevant records have been identified.

The Veteran was afforded several VA examinations.  Based upon 
the foregoing, no further action is necessary to assist the 
Veteran in substantiating the claim.


ORDER

A 60 percent evaluation for residuals of a total right knee 
replacement from December 1, 2006, is granted, subject to 
laws and regulations governing monetary benefits, to include 
limitation of the combined rating of the right lower 
extremity to 60 percent pursuant to 38 C.F.R. § 4.68.




REMAND

The Veteran claims that surgery for his right and left knee 
disabilities caused him to have multiple strokes.  At the 
time of the March 2007 rating decision that is the subject of 
this appeal, service connection was in effect for the right 
knee disability, but service connection was not in effect for 
the left knee disability.  In a January 2008 rating decision, 
however, service connection was granted for left total knee 
replacement, effective from October 6, 2006.  

As it relates to the Veteran's claim that his stroke 
residuals and resulting blindness are related to his February 
2006 left knee surgery, the Board notes that the Veteran 
submitted an October 2006 letter from a VA physician 
indicating that the replacement of the Veteran's left knee 
led to a debilitating stroke.  

The provisions of 38 U.S.C. § 1151 provide that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, medical or surgical treatment, or 
examination, compensation shall be awarded in the same manner 
as if such disability were service connected.  See also 
38 C.F.R. § 3.800.  Amendments to 38 U.S.C. § 1151 made by 
Public Law 104-204 require a showing not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the additional disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  Those amendments apply to 
claims for compensation under 38 U.S.C.A. § 1151 that were 
filed on or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. 
Reg. 31263 (1998).  As the Veteran's claim was received 
subsequent to this time, this claim must be decided under the 
current, post-October 1, 1997 version of 38 U.S.C.A. § 1151, 
as enacted in Public Law No. 104-204.

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310 
(2008) and compensation is payable for the degree of 
aggravation of a nonservice-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  


Based upon the above, VA examinations are warranted to 
determine the etiology of the Veteran's stoke residuals and 
the resulting blindness and their relationship, if any, to 
his service-connected left knee disability and/or the surgery 
caused by the left knee disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of any current stroke residuals, 
including blindness.  The claims folder 
should be made available to the examining 
physician for review.  All indicated 
tests and studies should be performed and 
all findings must be reported in detail.  

The examiner should answer the following 
question: Is it at least as likely as not 
that the Veteran's service-connected left 
knee total knee replacement, including 
surgery performed in conjunction with the 
left knee disability, caused or 
aggravated (permanently worsened) any 
current stroke residuals, including 
blindness?  The examiner should provide 
rationale for this opinion. 

2.  Schedule the Veteran for a VA 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of any residuals of the total 
left knee replacement surgery in February 
2006, to include residuals of a stroke 
and resulting blindness.  All indicated 
studies must be conducted.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  In addition, it is requested 
that the examiner provide answers to the 
following:

(a) The degree of medical probability 
that there was any increased or 
additional disability resulting from the 
February 2006 left knee surgery in the 
form of a stroke and resulting blindness.

(b) If the physician believes that 
increased or additional disability in the 
form of a stroke and resulting blindness 
arose out treatment received at the VA 
facility, identify the increment of 
increased or additional disability; 

(c) If the physician believes that 
increased problems in the form of a 
stroke and resulting blindness arose from 
the February 2006 surgery, identify the 
degree of medical probability that any 
increased or additional disability was 
proximately caused by carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA in furnishing the 
surgery/treatment/physical therapy; and

(d) If the physician believes that 
increased or additional disability in the 
form of a stroke and resulting blindness 
arose out of the February 2006 surgery, 
identify the degree of medical 
probability that any increased or 
additional disability was reasonably 
foreseeable.

Any opinions expressed must be 
accompanied by a complete rationale.  If 
an opinion can not be expressed without 
resort to speculation, the examiner 
should so indicate.

3.  The Veteran is advised that these 
examinations are needed to adjudicate his 
claim.  Failure without good cause to 
report for a scheduled VA examination 
could result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).

4.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


